IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-75,835-02


In Re HECTOR ROLANDO MEDINA, Relator





ON MOTION FOR LEAVE TO FILE APPLICATION FOR WRIT OF

PROHIBITION AND APPLICATION FOR WRIT OF PROHIBITION IN CAUSE

NO. W07-32923-S(A) IN THE 282ND JUDICIAL DISTRICT COURT

DALLAS COUNTY



Per Curiam.  


O R D E R


	We have before us a motion for leave to file an application for a writ of prohibition
and an application for a writ of prohibition.  In October 2008, a jury convicted relator of
the offense of capital murder.  The jury answered the special issues submitted pursuant to
Texas Code of Criminal Procedure article 37.071, and the trial court, accordingly, set
punishment at death.  This Court affirmed relator's conviction and sentence on direct
appeal.  Medina v. State, No. AP-76,036 (Tex. Crim. App. Jan. 12, 2011)(not designated
for publication).  The Office of Capital Writs (the OCW) filed an initial writ of habeas
corpus application in the trial court on relator's behalf on June 5, 2012.  A hearing on
certain claims raised in that application is currently being held in the trial court.
	During that hearing, the State moved to call relator to the stand to testify regarding
an ineffective assistance of counsel claim.  Relator's counsel informed the court that
relator did not want to testify, and they objected to the court forcing him to testify. 
	Before this Court makes a decision on relator's motion for leave to file, we would
like to give the State and the trial court the opportunity to respond.  Therefore, the
prosecutor and the Honorable Andy Chatham, Judge of the 282nd Judicial District Court,
have 30 days from the day of this order to file any response to relator's pleadings.  The
hearing below is stayed only to the extent that the trial court shall not force relator to
testify pending further order of this Court. 
	IT IS SO ORDERED THIS THE 15th DAY OF JANUARY, 2014.

Do Not Publish